Citation Nr: 0500531	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
service connection for low back disability.  The veteran 
perfected a timely appeal of this determination to the Board.

When this case was previously before the Board in January 
2004, the Board remanded the veteran's claim of service 
connection for low back disability.  Because the RO has 
confirmed and continued the denial of service connection for 
this condition, this matter has been returned to the Board 
for further appellate consideration

In the January 2004 decision, the Board also denied the 
veteran's claim of entitlement to a compensable rating for 
his service-connected epididymitis.  As such, that issue is 
no longer before the Board.  


FINDINGS OF FACT

Chronic intermittent low back pain and mild degenerative disc 
disease at L4-L5 had its onset during service.


CONCLUSION OF LAW

Chronic intermittent low back pain and mild degenerative disc 
disease at L4-L5 was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(b), 
(d) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance is required.

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for chronic diseases if 
chronicity of a combination of symptoms were shown in service 
and subsequent manifestations are shown at a later date, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In statements and written argument, the veteran and his 
representative assert that service connection is warranted 
because the veteran's current low back disability is related 
to numerous complaints and findings noted in service.  In 
this regard, the veteran's representative emphasizes that 
there is only one competent medical opinion of record that 
addresses whether there is a relationship between the 
disability and service, and that that assessment supports the 
veteran's claim.  Moreover, his representative points out 
that it was offered by the examiner who treated him for this 
condition during service.

As noted in the introduction, in January 2004, the Board 
remanded this case for further development, which included 
having the veteran undergo a VA examination to determine 
whether it was at least as likely as not that his low back 
disability was incurred during service.  The record indicates 
that the veteran failed to report for a VA examination that 
was scheduled to take place in March 2004.  In this regard, 
in written argument dated in December 2004, the veteran's 
representative correctly points out that there is no 
indication in the claims folder that the veteran was notified 
of the time, date and location of the examination.  Although 
the veteran's representative urges that this case thus be 
remanded to afford him that examination, in light of the 
favorable decision below and a recent precedent decision of 
the United States Court of Appeals for Veterans Claims 
(Court), the Board will proceed to adjudicate the merits of 
this appeal.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

The Report of Medical History at service entry, dated in 
January 1967, indicates that the veteran complained of having 
recurrent back pain prior to service; the service examiner 
stated that the veteran had chronic low back ache with long 
standing or activity, and recommended that an X-ray be 
performed.  The Report of Medical Examination at service 
entry, conducted later that same month, reflects that the 
physician noted that veteran "claimed" that he had chronic 
back pain.  The examiner, however, indicated that X-ray study 
was negative and that the disability was "not verified," 
and in any case, not disabling.  

The service medical records disclose that the veteran was 
seen on numerous occasions for complaint and treatment of low 
back problems, and in February 1968 was diagnosed as having 
spondylolysis and placed on a limited physical profile; that 
profile reflects that he was advised to perform no heavy 
lifting for 90 days.  In April 1968, he was also diagnosed as 
having questionable low back strain.

The Report of Medical History at separation from service, 
dated in August 1969, shows that the veteran complained of 
having recurrent back pain.  It also indicates that the 
veteran was treated by a Dr. Provan; the diagnosis was 
history of low back pain for many years.  The Report of 
Medical Examination at discharge from active duty, which was 
conducted that same day, reflects that the physician noted 
that the veteran reported complaints of low back pain for the 
past several years, but that an orthopedic consultation 
revealed no underlying pathology; the veteran was cleared for 
separation.

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Here, 
as discussed above, although at service entry the veteran 
reported having chronic low back pain, a service examiner 
ruled out a diagnosis of any low back disability; that 
physician, after performing a physical examination, indicated 
that this condition "was not verified," pointing out that 
an X-ray study, and presumably, his clinical examination, was 
negative.  In addition, the examiner stated that the 
condition was not considered disabling.  As such, the 
presumption of soundness is not rebutted, and the veteran 
must be presumed sound with respect to this condition.  

In this regard, the Board notes that in a recent precedent 
opinion, VA's General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111 
where, as here, in light of the service examiner's comments, 
a condition is not noted at service entry, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that Section 3.304(b) is therefore invalid and should not be 
followed.  Id.  

As the veteran's representative highlights in November 2002 
written argument, there is only one medical assessment of 
record that addresses whether the veteran's current low back 
disability is related to his period of active duty.  In an 
April 2002 statement, Dr. Charles A. Provan, the physician 
identified by the service examiner on the Report of Medical 
History at service separation, reported that he had treated 
the veteran for low back problems during service, including 
low back pain at L-5.  Dr. Provan opined that, given the 
veteran's current diagnosis of low back disability and the 
in-service symptoms, the veteran's low back disability was 
more likely than not related to the complaints and treatment 
during service.

In June 2002, the veteran was afforded a formal VA 
examination.  The examination report notes the veteran's long 
history of low back pain.  The examiner did not discuss 
whether the veteran's low back disability was incurred in or 
aggravated by service.  Instead, he simply diagnosed the 
veteran as having chronic intermittent low back pain and mild 
degenerative disc disease at L4-L5 without any neurologic 
pathology.

In addition, the Board observes that the veteran's service 
records show that his military occupational specialty (MOS) 
was infantryman, and that he received the Combat Infantryman 
Badge, which likely indicates that he was required to perform 
tasks that would have aggravated any pre-existing back 
problems.

In light of the foregoing, the Board finds that chronic low 
back disability, as contemplated under section 3.303(b), is 
reasonably supported in the record, and given the assessment 
of Dr. Provan, is sufficient to establish chronicity through 
continuity of symptomatology.  Moreover, there is no 
conflicting medical evidence that even suggests that the 
veteran's low back pathology is of post-service origin or 
that the in-service condition was an acute disorder.  As 
such, upon reflection, and in light of the Mariano Court's 
recent decision, the Board finds that a remand for further 
development is not necessary and that service connection for 
chronic intermittent low back pain and mild degenerative disc 
disease at L4-L5 is warranted.  See Mariano v. Principi, 17 
Vet. App. at 312 (cautioning against seeking additional 
medical opinion where favorable evidence in the record is 
unrebutted, and indicating that it would not be permissible 
to undertake further development if the purpose was to obtain 
evidence against a veteran's claim).  

Thus, in light of the complaints and findings noted in the 
service medical records, including at service separation; the 
likely rigors of the veteran experienced during his Vietnam 
combat service; the veteran's continued post-service 
complaints; Dr. Provan's April 2002 medical opinion; and the 
absence of any evidence indicating that the veteran's low 
back disability is of post-service origin, the Board finds 
that the veteran's chronic intermittent low back pain and 
mild degenerative disc disease at L4-L5 was incurred in 
service.  As such, service connection is warranted.


ORDER

Service connection for chronic intermittent low back pain and 
mild degenerative disc disease at L4-L5 is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


